DETAILED ACTION
Oath/Declaration
1.	Oath and declaration filed on 8/29/2018 is accepted.

Information Disclosure Statement
2.	The prior art documents submitted by application in the Information Disclosure Statement filed on 7/22/2020 and 1/7/2019  have all been considered and made of record ( note the attached copy of form PTO – 1449).
Claim Rejections - 35 USC § 103
3.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gill et al (2007/0159600 A1) in view of Boate et al (2015/0055094 A1).
 Regarding claim 1,  Gill et al discloses (refer to figure 2,15 and 16) an apparatus for performing fundus imaging (paragraph 0027), the apparatus comprising: illuminator 
 Gill et al discloses all of the claimed limitations except a trans-pars-planar and processing transmission image.
 Boate et al discloses a trans-pars-planar and processing transmission image by choroid (804) (paragraph 0009 and paragraph 0023).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide a trans-pars-planar and processing transmission image by choroid in to the Gill et al  fundus imaging apparatus for the purpose of plurality image to  a single aggregated image as taught by Boate et a (paragraph 0008).
Regarding claim 2, depends on claim1,  Gill et al discloses (refer to figure 2) wherein the trans-pars-planar illuminator comprises: a light source; an optical fiber (11)  bundle 
Gill et al discloses all of the claimed limitations except a trans-pars-planar and processing transmission image.
 Boate et al discloses a trans-pars-planar and processing transmission image by choroid (804) (paragraph 0009 and paragraph 0023).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide a trans-pars-planar and processing transmission image by choroid in to the Gill et al  fundus imaging apparatus for the purpose of plurality image to  a single aggregated image as taught by Boate et a (paragraph 0008).
Regarding claim 3,  Gill discloses wherein the light source comprises at least one of: a white light source; a color light source configured to emit one or more colors; a near infrared light source; or an infrared light source (lamp 1, xenon halogen or metal halide lamp or any type filament ,arc, or gas lamp , produces a well-defined collimated light beam, with aid of matching beam expander optics, a reflector that collects and collimates the light, a hot mirror 2 is a placed in the optical path close to remove ultraviolet (UV) and infrared (IR) components of the light spectral content ,para 0042).  

 Gill et al discloses all of the claimed limitations except a trans-pars-planar.
 Boate et al discloses a trans-pars-planar and processing transmission image by choroid (804) (paragraph 0009 and paragraph 0023).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide a trans-pars-planar in to the Gill et al  fundus imaging apparatus for the purpose of plurality image to  a single aggregated image as taught by Boate et a (paragraph 0008).
Regarding claim 5, depends on claim 1, Gill et al discloses a sclera of the eye (15) to delivery light into the fundus of the eye through the pars plana and an adjacent scleral area of the eye.  
 Gill et al discloses all of the claimed limitations except a trans-pars-planar.
Boate discloses a trans-pars-planar (paragraph 0009 and paragraph 0023).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide a trans-pars-planar and processing transmission image by choroid in to the Gill et al  fundus imaging apparatus for the purpose of plurality image to  a single aggregated image as taught by Boate et a (paragraph 0008).


 Gill et al discloses all of the claimed limitations except a trans-pars-planar.
Boate discloses a trans-pars-planar (paragraph 0009 and paragraph 0023).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide a trans-pars-planar and processing transmission image by choroid in to the Gill et al  fundus imaging apparatus for the purpose of plurality image to  a single aggregated image as taught by Boate et a (paragraph 0008). 
Regarding claim 11, wherein the trans-pars-planar illuminator is configured to be a separate illumination device.  
Regarding claim 12, Gill discloses wherein the trans-pars-planar illuminator is configured to be attached to a fork of an eye speculum (figure 5).  
Regarding claim 13, Gill discloses wherein the trans-pars-planar illuminator is configured to be integrated to a fundus imaging system (paragraph 0039).  
Regarding claim 14, Gill discloses wherein the trans-pars-planar illuminator is configured to adapt to existing fundus imaging system (figure 5).  
Regarding claim 15, Gill discloses wherein the apparatus is configured to be a portable fundus camera (paragraph 0039).  
Regarding claim 16, Gill discloses wherein the apparatus is configured to be a stand-alone fundus camera (paragraph 0039).  
Regarding claim 17, Gill discloses wherein the apparatus is configured to be a non-mydriatic imaging device (paragraph 0039).  
.  
Allowable Subject Matter
4.      Claims  7 -10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.      The following is a statement of reasons for the indication of allowable subject matter:  a capability of sequential scanning of multiple illumination channels to optimize fundus imaging, wherein the control unit is configured to perform: delivering, by the light switch device in the control unit, illumination light emitted from the light source into a first channel of the trans-pars-planar illuminator; obtaining, from optical image sensor in the optical imaging system, first image data corresponding the first channel illumination, wherein the illumination light enters a first location relative to the pars plana; delivering, by the light switch device in the control unit, the illumination light emitted from the light source into a second channel of the trans-pars-planar illuminator; obtaining, from optical image sensor in the optical imaging system, second image data corresponding the second channel illumination, wherein the illumination light enters a second location relative to the pars plana; determining, by the processor in the control unit, a ranking score for each of the first image data and the second image data based on a ranking algorithm; selecting, by the processor in the control unit, image data with a higher ranking score between the first image data and the second image data as a high-ranking image data; and outputting, by the processor in the control unit, the high-ranking image data corresponding to an illumination location through the pars plana and ., .  
Conclusion
6.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331.  The examiner can normally be reached on M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        7/24/2021